Citation Nr: 0100784	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-18 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to reimbursement for the costs of community 
nursing home care provided from 1994 to 1995, for the purpose 
of receiving accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's son
Appellant's daughter


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1945 to November 
1945.  He died on March [redacted], 1995.  The appellant is the 
veteran's widow.  Her claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Chief, Medical Administration Service (Chief, MAS), of the 
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska (VAMC).  


REMAND

The appellant claims that she is entitled to reimbursement 
for the cost of the veteran's care at Fairview Manor Nursing 
Home in Fairmont, Nebraska, from February 3, 1994 to February 
21, 1995.  Additional development by the RO is necessary 
before the Board can adjudicate the veteran's claim. 

At present, the claims file appears to be missing various 
documents that are pertinent to the appellant's claim.  For 
instance, in written statements submitted during the pendency 
of this appeal, an undated statement of the case, and a June 
1999 supplemental statement of the case, the appellant's 
representative and the Chief, MAS, refer to: (1) an August 
1997 letter from the Chief, MAS, in which he determined that 
the veteran was not entitled to nursing home care beyond 
February 2, 1994; (2) a letter sent to the Chief, MAS, from 
the appellant's representative in April 1998, which was 
construed as a notice of disagreement with the August 1997 
determination; (3) a VA Form 9 (Appeal to Board of Veterans' 
Appeals) received from the appellant in July 1998; (4) two 
opinions prepared by the Chief of Staff of the VAMC, one 
dated in June 1999; and (5) an opinion prepared by an 
individual from the Performance Improvement Department at the 
VA Greater NE Healthcare System.  Apparently, the Chief, MAS, 
considered all of these documents when he denied the 
appellant's claim in August 1997 and June 1999; however, for 
reasons unknown, these documents were not associated with the 
claims file.  In light of this fact, this claim must be 
remanded so that all of the documents noted above can be 
associated with the claims file.  

In addition, during the pendency of this appeal, a bill was 
passed that amplifies the VA's duty to assist a claimant in 
the development of his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  To date, the 
Chief, MAS, of the VAMC has not yet considered the 
appellant's claim pursuant to, or undertaken any additional 
development required by, the Veterans Claims Assistance Act 
of 2000.  Accordingly, while this claim is being remanded for 
the purpose noted above, he should accomplish any additional 
development required by the Veterans Claims Assistance Act of 
2000, including, if appropriate, requesting that another 
physician review the veteran's claims file for an opinion 
regarding the matter at issue. 

This case is REMANDED for the following development:

1.  The Chief, MAS, of the VAMC should 
obtain and associate with the veteran's 
claims file the following documents: (1) 
his August 1997 letter, in which he 
determined that the veteran was not 
entitled to nursing home care beyond 
February 2, 1994; (2) the letter received 
from the appellant's representative in 
April 1998, which was construed as a 
notice of disagreement with the August 
1997 determination; (3) the appellant's 
VA Form 9 (Appeal to Board of Veterans' 
Appeals); 
(4) the two opinions prepared by the 
Chief of Staff of the VAMC, including the 
one dated in June 1999; and (5) the 
opinion prepared by an individual from 
the Performance Improvement Department at 
the VA Greater NE Healthcare System.   

2.  Thereafter, the Chief, MAS, of the 
VAMC should undertake any other 
development he believes is required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.  

3.  The Chief, MAS, of the VAMC should 
then readjudicate the appellant's claim.  
If he denies the benefit sought, he 
should furnish the appellant and her 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.  

The purpose of this Remand is to ensure that the Board's 
decision is based upon a complete record.  By remanding this 
appeal, the Board intimates no opinion, favorable or 
unfavorable, as to the appeal's merits.  The appellant is 
free to submit any additional argument and evidence she 
wishes to have considered in connection with her appeal; 
however, she is not required to act unless otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




